 



Exhibit 10.48
November 9, 2007
[NAME]
[TITLE]
c/o Double-Take Software, Inc.
257 Turnpike Road, Suite 210
Southborough, MA 01772
Dear [NAME]:
Once executed by both parties, this letter agreement (this “Letter Agreement”)
will constitute an agreement between DoubleTake Software, Inc. (the “Company”)
and you with respect to certain payments and benefits that may become payable to
you in connection with a termination of your employment by the Company without
Cause (as defined in Section 1). For purposes of this Letter Agreement, the
“Effective Date” shall be the date first set forth above.
1. Certain Definitions
For purposes of this Agreement:
“Cause” means: (i) willful disobedience of a material and lawful instruction of
the CEO or Board of Directors of the Company; (ii) conviction of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) conduct
amounting to fraud, dishonesty, negligence, willful misconduct or recurring
insubordination; (iv) inattention to your duties; (v) excessive absences from
work; or (vi) your violation of the Non-Disclosure Confidentiality Agreement
(the “NDA”) between you and the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Termination Date” means the effective date of the termination of your
employment with the Company and its affiliates.
2. Release
As a condition to, and as consideration for, the receipt of any payments or
other benefits under this Letter Agreement, you agree to first execute the
Waiver and Release of Claims Agreement annexed hereto as Addendum A (the
“Release”) within 45 days of your termination of employment and to not revoke
such Release within the time permitted therein for such revocation.

 



--------------------------------------------------------------------------------



 



3. Qualifying Termination of Employment
If your employment with the Company and its affiliates is terminated by the
Company or its affiliates without Cause, you will be entitled to the payments
and benefits outlined in Section 4, subject to the terms and conditions outlined
in this Letter Agreement.
4. Severance Benefits
If your employment with the Company and its affiliates is terminated as
described in Section 3, then subject to your satisfaction of the requirements of
this Letter Agreement and execution of the Release, you will be entitled to the
following severance benefits:

  (a)   Severance Pay. You will be entitled to receive severance pay in an
amount equal to one times your current annual base salary. Subject to Section
4(c) below, your severance pay will be paid in accordance with the Company’s
regular payroll periods, commencing on the first day of the first payroll period
following the date of the termination of your employment. Each payment shall be
deemed to be a separate payments for purposes of Section 409A of the Code.    
(b)   Benefits Continuation. If you and your eligible dependents shall be
entitled to “continuation coverage” within the meaning of section 4980B of the
Code for health, dental and vision insurance, elect to continue coverage and
timely take the required steps to initiate such coverage, then for a period of
twelve months from the date of termination of your employment (or such shorter
period if you and/or your eligible dependents cease to be eligible for such
coverage), the Company will pay the amount by which the cost of such coverage
for you and your eligible dependents exceeds the amount that you previously paid
for coverage under such health, dental and vision insurance plans; provided,
however, that if you become eligible for group health, dental or vision benefits
under plans maintained by a subsequent employer, the benefits provided under
this Section 4(b) shall be secondary to the benefits provided by such subsequent
employer.     (c)   Earlier Termination of Benefits. Notwithstanding any other
provision of this Letter Agreement, the Company’s obligation to pay or provide
the severance payments and benefits provided under this Section 4 shall
terminate as of the date on which the Company determines in good faith that you
have violated the NDA between you and the Company or the Release.

5. Miscellaneous

  (a)   Death or Disability. In the event that you die or become disabled
(within the meaning of the Company’s long-term disability plan) prior to the
receipt of all payments and benefits that become payable under this Letter
Agreement, any unpaid balance will be paid in a lump sum to you or, if
applicable, the executor or administrator of your estate or to a properly
qualified personal representative.

 



--------------------------------------------------------------------------------



 



  (b)   Withholding. The Company shall be entitled to withhold from amounts to
be paid to you under this Letter Agreement any federal, state or local
withholding or other taxes which it is from time to time required to withhold.

6.   Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of termination of your employment with the
Company or an affiliate, any of the Company’s stock is publicly traded on an
established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”)),
(B) if you are determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and
(D) such delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(1) of the Code as a result of such termination, you would
receive any payment that, absent the application of this Section 6, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) 6 months after your termination date, (2) your death or (3) such other date
as will cause such payment not to be subject to such interest and additional tax
(with a catch-up payment equal to the sum of all amounts that have been delayed
to be made as of the date of the initial payment). It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Code. To the extent
such potential payments or benefits could become subject to such Section, the
parties shall cooperate to amend this Agreement.

7.   Unenforceability. If any portion of this Letter Agreement is deemed to be
void or unenforceable by a court of competent jurisdiction, the remaining
portions will remain in full force and effect to the maximum extent allowed by
law. The parties intend and desire that each portion of this Letter Agreement be
given the maximum possible effect allowed by law.

8.   Headings. The heading of the several sections of this Letter Agreement have
been prepared for convenience and reference only and shall not control, affect
the meaning, or be taken as the interpretation of any provision of this Letter
Agreement.

9.   Successors; Binding Agreement. This Letter Agreement will inure to the
benefit of and be binding upon the parties’ personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and legatees.

10.   Applicable Law. This Letter Agreement, and its interpretation and
application, will be governed and controlled by the laws of the Commonwealth of
Massachusetts, applicable as though to a contract made in Massachusetts by
residents of Massachusetts and wholly to be performed in Massachusetts without
giving effect to principles of conflicts of law.

11.   Amendment. This Letter Agreement may not be changed, modified, or amended,
except in a writing signed by both you and the Company.

 



--------------------------------------------------------------------------------



 



12.   Term. The term of this Agreement shall commence on the Effective Date and,
unless sooner terminated as hereinafter set forth, shall end on March 31, 2009
(the “Term”); provided, however, that this Agreement will automatically renew
for additional one (1) year periods (each a “Renewal Term”) on each anniversary
thereafter, unless the Company delivers to you written notice of intent not to
renew at least thirty (30) days prior to the expiration of the Term or any
Renewal Term and during a time that is not during the Pendency of a Change in
Control.

13. Your signature below means that:

  (i)   You have had ample opportunity to discuss the terms and conditions of
this Letter Agreement with an attorney and/or financial advisor of your choice
and as a result fully understand its terms and conditions; and     (ii)   You
accept the terms and conditions set forth in this Letter Agreement; and    
(iii)   This Letter Agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have with the Company
concerning your termination of employment and any other separation, termination,
retirement or compensation arrangement in connection therewith, other than any
agreements or arrangements concerning any options or other equity compensation
separately addressed in any option agreements or similar equity compensation
agreements and plans.

If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once this Letter Agreement is executed, please return it
directly to my attention. Should you have any questions regarding this Letter
Agreement or any of the terms hereof, now or in the future, please contact Dean
Goodermote.

         
 
  Very truly yours,    
 
       
 
  Double-Take Software, Inc.    
 
       
 
 
 
By: Dean Goodermote    

I accept the terms and conditions of this Letter Agreement.

         
Signed:
       
 
 
 
   
Dated:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



ADDENDUM A
WAIVER AND RELEASE OF CLAIMS AGREEMENT
     I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
     I UNDERSTAND THAT I HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING
THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT.
     AFTER SIGNING THIS AGREEMENT, I UNDERSTAND THAT I HAVE ANOTHER SEVEN DAYS
IN WHICH TO REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE
ENDED.
     In consideration of, and subject to, the payments to be made to me by
DoubleTake Software, Inc. (“DoubleTake Software” or the “Company”) or any of its
subsidiaries or affiliates, pursuant to the Letter Agreement dated as of
November 9, 2007 between DoubleTake Software and me (the “Letter Agreement”),
which I acknowledge that I would not otherwise be entitled to receive, I hereby
waive any claims I may have for employment or re-employment by the Company or
any subsidiary or affiliate thereof after the date hereof, and I further agree
to and do release and forever dischargethe Company or any subsidiary or
affiliate of the Company and their respective past and present officers,
directors, shareholders, employees and agents from any and all claims and causes
of action, known or unknown, arising out of or relating to my employment with
the Company or any subsidiary or affiliate of the Company or the termination
thereof, including, but not limited to, wrongful discharge, breach of contract,
tort, fraud, any State’s Human Relations Act, the Americans with Disabilities
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
Sections 1981-1988 of Title 42 of the U.S. Code, Older Workers’ Benefit
Protection Act, Family and Medical Leave Act, the Fair Labor Standards Act, any
State’s Wage Payment and Collection laws, the Age Discrimination in Employment
Act of 1967, the Pregnancy Discrimination Act, the Employee Retirement Income
Security Act of 1974 (“ERISA”), all as amended. Should I decide to file any
charge or legal claim against the Company, I agree to waive my right to recover
any damages or other relief awarded to me which arises out of any such charge or
legal claim made by me against the Company.
     In consideration of, and subject to, the payments to be made to me by
DoubleTake Software or any of its subsidiaries or affiliates, pursuant to the
Letter Agreement, which I acknowledge that I would not otherwise be entitled to
receive, I hereby agree not to make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this Letter
Agreement.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims Agreement shall adversely affect (i) my rights
under the Letter Agreement; (ii) my rights to vested benefits (other than
severance benefits) under any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company or any subsidiary or affiliate of the
Company; (iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary of the Company, and my rights under any director’s and
officer’s liability insurance policy covering me; or (iv) my rights to make
truthful statements or disclosures that are required by applicable law,
regulation or legal process .
     I acknowledge that I have signed this Waiver and Release of Claims
Agreement voluntarily, knowingly, of my own free will and without reservation or
duress, and that no promises or representations, written or oral, have been made
to me by any person to induce me to do so other than the promise of payment set
forth in the first paragraph above and the Company’s acknowledgment of my rights
reserved under the preceding paragraph above.
     I acknowledge that I have been given not less than [forty-five (45)]
[twenty-one (21)] days to review and consider this Waiver and Release of Claims
Agreement, and that I have had the opportunity to consult with an attorney or
other advisor of my choice and have been advised by the Company to do so if I
choose. I may revoke this Waiver and Release of Claims Agreement seven days or
less after its execution by providing written notice to the [Vice-President of
Human Resources] at the Company’s corporate headquarters (or some other
designee).
     Finally, I acknowledge that I have carefully read this Waiver and Release
of Claims Agreement and understand all of its terms. This is the entire
Agreement between the parties and is legally binding and enforceable.
     This Waiver and Release of Claims Agreement shall be governed and
interpreted under federal law and the laws of the Commonweath of Massachusetts.
     I knowingly and voluntarily sign this Waiver and Release of Claims
Agreement and agree to be bound by its terms.

                          Date Delivered to       :   DOUBLETAKE SOFTWARE, INC.
   
 
                       
 
                        Date Signed by       :   By:        
 
     
 
         
 
   
 
              Title:                           Seven-Day Revocation Period Ends:
           
 
                                         
Signed:
              Date:                              
 
                                         

 